DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/2022 has been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 29-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-62 of U.S. Patent No. 7969924, claims 1-36 of patent 9019877, claims 1-28 of patent 9456436 and claims1-20 of patent 10575286. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated as shown in the table below:
Claim 29 of instant application 
Claim 1 of patent 7969924
A method, comprising: receiving, at a user equipment (UE), a message from a network, wherein the message comprises an inhibit duration value; determining that a timer is not running, wherein the timer is associated with the inhibit duration value; and in response to the determining, that the timer is not running, transmitting, by the UE, a transition indication of the UE, wherein the transition indication relates to a preference for a first radio resource control (RRC) configuration, and the inhibit duration value is associated with the transition indication.
A method comprising: reading a system information message received from a network; determining, at a user equipment, if the system information message includes an inhibit transition indication; determining, at the user equipment, if no further data is expected; and if the system information message includes an inhibit transition indication, and if no further data is expected: transmitting an indication message from the user equipment to the network, the indication message including a cause.


Appropriate correction required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 29-48 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vialen et al. “Vialen” US2001/0018342 in view of Nagpal et al. “Nagpal” US2003/0211846.

Regarding claims 29, 38, and 43, Vialen teaches a medium, method and a user equipment (UE), comprising: a memory; and at least one hardware processor communicatively coupled with the memory and configured to: 
receive a message from a network, wherein the message comprises an inhibit duration value (the user receives a re-establishment time value included in system information (inhibit duration value); Paragraph 37); 
determine that a timer is not running, wherein the timer is associated with the inhibit duration value (in response to a re-establishment procedure, step 310 of Figure 3 determines if there is a timer running or not; Paragraph 68); and 
in response to the determination that the timer is not running, transitioning to a different RRC state wherein the inhibit duration value is associated with the transition (when there is no timer running (‘no’ chain of step 310 of Figure 3) the UE can transition to the Idle state step 311; Paragraph 68.  Because the transition occurs in response to the timers (inhibit values) the inhibit duration is associated with the transition).
While Vialen discloses the UE transitions to an IDLE state in response to no timers being active/running as well as sending release request messages, Vialen does not expressly disclose the UE transmits a transition indication of a preference for a first radio resource control (RRC) configuration.  Nagpal, however, teaches a UE transmits an update request regarding the RRC connection status (release in this case); Paragraph 59.  Therefore one can see that the UE sends a transition indication to the network which is viewed as the UEs preference).
Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Vialen to include the UE sends a transition indication as taught by Nagpal.
	One would be motivated to make the modification such that the UE can directly signal the resource RRC connection change for reliability purposes as taught by Nagpal; Paragraph 59.

Regarding claims 30, 39 and 44, While Vialen teaches resource management is performed for power control purposes; Paragraph 51, Vialen does not expressly disclose the transition is associated with power consumption.  Nagpal, however, teaches a UE transmits an update request regarding the RRC connection status (release in this case); Paragraph 59.  This information is sent on a CCCH.  Further, Nagpal teaches processing only CCCH messages that are expected/needed for power consumption purposes; Paragraph 50.  Thus one can see the transition indicated is associated with power consumption as claimed..
Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Vialen to the indication is associated with power consumption as taught by Nagpal.
	One would be motivated to make the modification such that the system can reduction the power consumption as taught by Nagpal; Paragraph 50.

	Regarding claims 31, 40, and 45, Vialen teaches the inhibit duration corresponds to a time duration during which the UE is prohibited from transmitting the transition indication (Figure 3 step 310 shows that if any timers are still running (inhibit duration corresponds to the re-establishment timer value of Paragraph 37) the UE cannot transition (i.e. does not transmit a transition indication, see also paragraph 68)).

	Regarding claims 32, 41, and 46 Vialen teaches the inhibit duration value is selected from a list of preset values (Paragraphs 6 and 7 disclose a timer value being anything from 0 to 4095 seconds (i.e. preset list of values). 

Regarding claims 33, 42 and 47, Vialen teaches the list includes a value of zero (Paragraphs 6 and 7 disclose a timer value being anything from 0 to 4095 seconds (i.e. preset list of values including 0).

Regarding claims 34 and 48, Vialen teaches starting the timer with a timer set to the inhibit duration value (the re-establishment timer value is sent to the UE and used; Paragraph 37 and Figure 3.  The time value is thus set to the inhibit value duration).

Regarding claim 35, Vialen teaches inhibiting further transmissions of transition indications while the timer is running (when the timer is running (310 ‘yes’ block, the UE does not transition/release resources and thus does not send further transmissions; Paragraph 68).

Regarding claim 36, Vialen teaches transmitting another transition indication for a second RRC configuration (anytime a timer expires, a release request is sent; Paragraphs 58 and 67-68.  Thus another transition indication would be sent).

Regarding claim 37, While Vialen teaches resource management is performed for power control purposes; Paragraph 51, Vialen does not expressly disclose the transition is associated with power consumption.  Nagpal, however, teaches a UE transmits an update request regarding the RRC connection status (release in this case); Paragraph 59.  This information is sent on a CCCH.  Further, Nagpal teaches processing only CCCH messages that are expected/needed for power consumption purposes; Paragraph 50.  Thus one can see the transition indicated is associated with power consumption as claimed..
Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Vialen to the indication is associated with power consumption as taught by Nagpal.
	One would be motivated to make the modification such that the system can reduction the power consumption as taught by Nagpal; Paragraph 50.

Response to Arguments
Applicant's arguments filed 6/15/2022 have been fully considered but they are not persuasive. 
Regarding claim 29, Applicant argues the prior art does not disclose sending the update request, of Nagpal, in response to a determination that the timer associated with the inhibit duration value is not running. Applicant argues Nagpal teaches the update request is sent when a short C-RNTI is not available to the remote station and thus is triggered by a different condition than what is claimed. 
The Examiner respectfully disagrees. Vialen discloses determining that the timer is not running (“No” in Step 310 of Figure 3, see also paragraph 68). Further, based on the timer not running (No Chain) the UE transitions to the Idle state in step 311; Paragraph 68. Thus, one can see Vialen was relied upon for the teachings of a timer not running and the association of the timer not running causes the UE to transition to an Idle state. Vialen further teaches the UE sending a release request message. The reference, Nagpal, was relied upon to disclose the idea of a UE transmitting a transition indication for RRC preferences. While Vialen teaches a connection release message, Nagpal further teaches a UE has the ability to transmit an update request regarding the RRC connection status (release in this case); Paragraph 59. Therefore, one can see that the UE sends a transition indication to the network which is viewed as the UEs preference. When combined with the teachings of Vialen to modify the connection release of Vialen being sent by the UE as taught by Nagpal, one can see it is sent in response to the timer not running as taught by Vialen. Vialen already taught the idea of transitioning based on a timer not running. What was missing is the notion that some sort of indication to transition was sent, which related to RRC. Nagpal was relied upon for the teachings of a message being sent with respect to RRC that causes some sort of transition to occur. When the messaging of Vialen is modified to include the relation to RRC, the claims stand properly rejected. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M RENNER whose telephone number is (571)270-3621. The examiner can normally be reached Monday-Friday 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON M RENNER/Primary Examiner, Art Unit 2419